Citation Nr: 0215337	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

(The issues of entitlement to service connection for vertigo, 
to include as secondary to service-connected bilateral 
hearing loss; service connection for chronic allergies; and 
entitlement to a disability rating in excess of 10 percent 
for anxiety neurosis will be the subjects of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from November 1990 to April 1991, including in the 
Southwest Asia Theater of Operations from January 11 to April 
14, 1991.  His decorations include the Combat Infantryman 
Badge for his first period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that, inter alia, denied entitlement 
to a compensable rating for bilateral hearing loss.  

The Board is undertaking additional development under the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002) on the issues of 
entitlement to service connection for vertigo, to include as 
secondary to service-connected bilateral hearing loss; 
service connection for chronic allergies; and entitlement to 
a disability rating in excess of 10 percent for anxiety 
neurosis.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903, which is codified at 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the claim for a 
compensable rating for bilateral hearing loss has been 
obtained.  

2.  The rating criteria for evaluating hearing loss that 
became effective on June 10, 1999, are neither more nor less 
favorable to the veteran in this case.  

3.  VA audiometric test results obtained in August 1999 
equate to level II hearing in the veteran's right ear and 
level IV hearing in his left ear.  

4.  VA audiometric test results obtained in November 1997 
equate to level I hearing in the veteran's right ear and 
level III hearing in his left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (effective prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in April 1973, when his VA Form 21-526 was 
received.  His claim for a compensable rating for service-
connected bilateral hearing loss was received in October 1997 
and has been continuously prosecuted ever since.  No special 
form is required for filing such a claim since service 
connection had already been established for the disability at 
issue and a completed Form 21-526 was on file.  Thus, there 
is no issue as to provision of a form or instructions for 
applying for the claimed benefits.  38 U.S.C.A. § 5102; 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).  

There is now a duty to notify a claimant of information or 
lay or medical evidence necessary to substantiate a claim and 
to indicate what portion of the information or evidence is to 
be provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  In August 2000, the RO 
provided the veteran and his representative with a statement 
of the case.  This document sets forth the legal criteria 
governing the issue of an increased rating for bilateral 
hearing loss, listed the evidence considered by the RO, and 
offered an analysis of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claim.  The RO also sent correspondence to the veteran in 
April 2002 informing him of the information and evidence 
necessary to support his claim.  This correspondence also 
suggested the respective obligations of the parties in 
obtaining such evidence.  While the RO has not specifically 
informed the veteran what evidence he is to provide and what 
is to be provided by the RO, this failure is harmless error, 
at most.  That is because the RO in fact provided the 
examinations needed to evaluate the veteran's hearing loss 
disability, and the veteran in fact carried out his 
responsibility of reporting for the examinations.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Evaluation 
of hearing loss requires audiological examination and 
mechanical application of the rating criteria.  The necessary 
evidence having been provided by the veteran undergoing 
audiological evaluations, it would be exalting form over 
substance to require that the record reflect notification to 
him of the parties' respective responsibilities when those 
responsibilities have been carried out.

Although the veteran in his substantive appeal identified a 
statement from Dr. Hogan that he said supported his claim for 
an increased rating for bilateral hearing loss, that letter 
does not appear to be of record.  However, for the reasons 
set forth below, the Board finds that this, too, is harmless 
error, as resolution of the issue turns on a mechanical 
application of the rating criteria to the objective data 
elicited on a VA audiology evaluation.  Neither the veteran 
nor his representative has identified additional sources of 
evidence, private or public, which could furnish information 
relevant to the issues before the Board with respect to this 
issue.  The Board is aware of no other sources of pertinent 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  As indicated above, the evidence necessary 
to adjudicate the hearing loss issue has been obtained in 
this case.  No further development of information within the 
control of the government is necessary to an equitable 
disposition of the appeal with respect to that issue.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran was afforded VA audiology evaluations in November 
1997 and August 1999.  The medical evidence has been 
sufficiently fleshed out to provide a clear disability 
picture for rating purposes.  Given the findings on 
successive examinations, further medical evaluation is 
unlikely to render the disability picture in any greater 
relief with respect to the issue addressed below.  The record 
as a whole demonstrates that VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the hearing loss claim.  The Board concludes 
that no reasonable possibility exists that further assistance 
to the veteran would aid in substantiating his claim for a 
compensable rating for bilateral hearing loss.  See 
38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, or the failure is harmless, and 
there would be no benefit in further developing the issue 
addressed below.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  


II.  Analysis

The record shows that a rating decision dated in July 1973 
granted service connection for bilateral high frequency 
hearing loss and rated the hearing loss noncompensably 
disabling under Diagnostic Code 6297, effective from the date 
of receipt of the claim for service connection in April 1973.  
The veteran's claim for a compensable rating for bilateral 
hearing loss was received in October 1997.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal and has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is inadequate 
for rating purposes.  This case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Assignments of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  

In this case the RO has assigned a noncompensable evaluation 
for the veteran's service-connected bilateral hearing loss.  
On VA audiological evaluation in August 1999, pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

20
35
65
75
LEFT

40
60
60
85

Pure tone threshold levels averaged 49 decibels for the right 
ear and 61 decibels for his left ear.  Speech discrimination 
tests revealed a speech recognition ability of 90 percent in 
the right ear and 80 percent in the left ear.  These results 
equate to level II hearing in the right ear and level IV 
hearing in the left ear and thus warrant a noncompensable 
rating under Diagnostic Code 6100 of the rating schedule.  

The results of a VA audiological evaluation in November 1997 
yielded similar results.  Then, the veteran's pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

20
30
55
75
LEFT

35
60
60
80

Pure tone threshold levels averaged 45 decibels for the right 
ear and 58 decibels for the left ear.  Speech discrimination 
tests revealed a speech recognition ability of 94 percent in 
the right ear and 86 percent in the left ear.  These results 
equated to level I hearing in the right ear and level III 
hearing in the left ear, which warranted a noncompensable 
rating under Diagnostic Code 6100 of the rating schedule.  

The veteran complained that his hearing loss had recently 
worsened, and the more recent evaluation shows some decrease 
in hearing acuity.  However, that decrease is not shown to be 
sufficiently severe to result in a compensable bilateral 
hearing loss when the standards of the rating schedule are 
applied.  In effect, the mechanical application of the rating 
schedule required the same noncompensable rating under 
Diagnostic Code 6100 in August 1999 as in November 1997.  

The veteran contends in his substantive appeal that he is 
unable to use hearing aids because they give him ear 
infections and refers to a statement from Dr. Hogan in this 
regard, apparently supporting his contention.  However, 
hearing loss for compensation purposes is based on the 
results obtained on audiometric and speech discrimination 
tests without the use of hearing aids.  See 38 C.F.R. § 
4.85(a).  

The rating criteria for evaluating certain types of hearing 
loss were changed by an amendment to the rating schedule that 
became effective on June 10, 1999.  64 Fed. Reg. 25,202 
(1999).  The provisions of 38 C.F.R. § 4.86 were revised to 
evaluate certain exceptional patterns of hearing impairment 
as follows:  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

See 64 Fed. Reg. 25,202, 25,209 (1999) (now codified at 
38 C.F.R. § 4.86 (2001).

However, the evidence of record shows that the veteran does 
not exhibit either pattern of exceptional hearing loss.  
Thus, a version of the rating criteria for hearing loss more 
favorable to the veteran is not shown in this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so).  

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-
58 (1990).  It follows that the claim must be denied.  


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

